On November 8, 1923, appellee, a resident of Vincennes, was awarded compensation because of injuries received while in the employment of appellant Brocksmith. Recovery from the injuries for which compensation had been awarded, being slower than expected, appellee was, on January 11, 1924, removed to Indianapolis in order that he might have the medical and surgical treatment of a specialist. On January 12, 1924, the day following the removal of appellee to Indianapolis, appellant insurance carrier, in its own name, and in the name of appellant Brocksmith, the employer, filed with the Industrial Board an application for review of the award on the ground of changed conditions, it being averred in the application that appellee, after his arrival at Indianapolis, had refused to submit himself to an examination by the physician and surgeon designated and paid by the employer. At the hearing, there was evidence tending to prove that, prior to appellee's being removed from Vincennes to Indianapolis, it was agreed between appellee and the insurance carrier that upon his arrival at the latter city, he was to have the services of Dr. Oliver, a specialist who had been recommended by appellee's physician at Vincennes, and that appellee agreed to the removal with that understanding. The evidence further shows that upon his arrival at the railroad station in Indianapolis, appellee was informed by a representative of the insurance carrier that he was to be taken to a certain hospital, and there examined and treated by Dr. Mumford instead of Dr. Oliver; that appellee was taken to such hospital and *Page 495 
there placed in charge of Dr. Mumford; that with these arrangements, appellee was dissatisfied, and within an hour after being taken to the hospital, and before examination by Dr. Mumford, appellee, on his own account, employed Dr. Oliver to take sole charge of his case, and caused himself to be transferred to another hospital where he was thereafter treated by Dr. Oliver; and that, because of appellee's refusal to accept the services of Dr. Mumford and the hospital service tendered, appellant insurance carrier refused, on behalf of itself and the employer, to make further payments of compensation.
There was a finding and order of the Industrial Board denying appellant's application for review; and from the board's order, this appeal is prosecuted.
With much earnestness, it is contended by appellants that inasmuch as appellee refused to submit himself to examination by Dr. Mumford, and refused to accept the hospital services 1-3.  tendered, the order of the Industrial Board denying petition for review is contrary to law, being in defiance of that express provision of § 27 of the Workmen's Compensation Act (Acts 1915 p. 392, § 9472 Burns 1926, § 8020k1 Burns' Supp. 1921), which, as alleged, suspends the right of compensation pending refusal on the part of an injured employee to submit to examination by a physician designated by the employer. The provision of the statute relied upon is: "After an injury and during the period of resulting disability, the employee, if so requested by his employer or ordered by the Industrial Board, shall submit himself to examination, at reasonable times and places, by a duly qualified physician or surgeon designated and paid by the employer or the Industrial Board. * * * If the employee refuses to submit himself to or in any way obstructs such examination, his right to compensation and his right to take or prosecute any *Page 496 
proceeding under this act shall be suspended until such refusal or obstruction ceases, and no compensation shall at any time be payable for the period of suspension unless in the opinion of the Industrial Board the circumstances justify the refusal or obstruction."
It is to be observed that under this provision, an injured employee is not required to submit to an examination at any time or place designated by the employer. The requirement is "at reasonable times and places." This court will take judicial notice that the distance from Vincennes to Indianapolis is approximately 130 miles. Whether, under the facts of this case, Indianapolis was a reasonable place for the examination of appellee by appellant's physician would have been a question of fact for the Industrial Board. There is evidence to show that appellee's agreement to go to Indianapolis for examination and treatment was with the understanding that he should be examined and treated by Dr. Oliver, the choice of his local physician.
It is also to be observed, that the provision of the statute by which the right of compensation is suspended if the employee refuses to submit himself to, or in any way obstructs, examination by a physician designated by the employer, is not unconditional. Under the statute, the right to compensation is suspended "unless in the opinion of the Industrial Board the circumstances justify the refusal or obstruction."
Under the facts and circumstances as shown by the evidence, the justification of appellee's refusal to submit to examination by Dr. Mumford, the physician designated by appellants after his arrival at Indianapolis, was a question of fact for the Industrial Board. By its order, the board found that appellee's refusal was justified. This finding is sustained by competent evidence.
The medical and surgical treatment received by appellee *Page 497 
at Indianapolis was not within the first thirty days after appellee had received the injury; nor was the treatment or 4.  hospital service ordered by the Industrial Board. Dr. Oliver was employed by appellee; and it was appellee who contracted for the hospital service pending treatment by Dr. Oliver, the services of Dr. Mumford and hospital facilities previously tendered by appellants having been refused. We hold that the account of Dr. Oliver for his services, and the account for hospital accommodations and service at Indianapolis, are, under the circumstances, the personal obligations of appellee. It follows that the Industrial Board erred in ordering payment of same by employer.
Award is reversed, with instructions to restate its finding in harmony with this opinion, and to render an award accordingly; each party to pay fifty per cent. of the costs of this appeal.